Citation Nr: 0127457	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for bilateral tinnitus.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from November 1957 to January 
1958.

This appeal arose from a November 2000 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claims for 
service connection for bilateral hearing loss and bilateral 
tinnitus.

This final decision will be limited to the issue of service 
connection for bilateral tinnitus.  The remaining issues will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim for 
service connection for bilateral tinnitus. 

2.  The veteran has indicated that his tinnitus had its onset 
in 1997 or 1998, and  there is no competent evidence of a 
nexus between tinnitus and any incident of  service decades 
ago.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or as the result of 
active service.  66 Fed. Reg. 45620-45632 (August 29, 2001); 
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking service connection for bilateral 
tinnitus.  After examining the record, the Board is satisfied 
that all relevant facts pertaining to the veteran's claim for 
service connection for tinnitus have been properly developed.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records which might be relevant to the 
veteran's claim.  The Board notes that no further assistance 
to the veteran in acquiring evidence is required by the new 
statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of service 
connection for bilateral tinnitus as the RO has complied with 
the notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the veteran of the requirements needed for service connection 
for bilateral tinnitus in the statement of the case issued 
during this appeal.
In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of service connection 
for bilateral tinnitus.  The Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Factual Background

The veteran's service medical records show that on 
examination in October 1957 for entry into service the 
veteran's ears were reported to be normal.  The service 
clinical records do not refer to tinnitus by way of 
complaints, findings, treatment or diagnosis.

Hospital records reflect that the veteran was hospitalized in 
December 1977 for back pain.  No reference to tinnitus was 
made.

A hearing on appeal before the undersigned Member of the 
Board was conducted in July 2001.  At this time the veteran 
gave detailed testimony.  He related that he had been 
experiencing tinnitus for three to four years.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  38 C.F.R. § 3.310 provides, 
in pertinent part, that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.

In order for the veteran's claim of entitlement to service 
connection for the claimed tinnitus to be established, one of 
the necessary elements is that there must be evidence of a 
current disability.  Review of the evidence of record reveals 
that one of the missing elements in this case is a diagnosis 
of tinnitus.  See Cohen, 10 Vet. App. 128, 140 (1997); 
Caluza, 7 Vet. App. . 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran is claiming entitlement to service connection for 
bilateral tinnitus.  The service medical records show that no 
treatment for tinnitus was reported in service, and no 
treatment since service has been reported by the veteran.  
Based upon a review of the veteran's medical records, the 
Board finds that there is no competent evidence of a 
diagnosis of tinnitus, current or otherwise.

The Board has given careful consideration to the July 2001 
testimony of the veteran that he currently experiences 
tinnitus and that this condition has been present for three 
to four years.  However, there is no medical evidence of a 
diagnosis of tinnitus of record.  While the veteran is 
certainly competent to state whether he currently has ringing 
in his ears, he has indicated that it has been of fairly 
recent onset and there no medical evidence of a nexus between 
the claimed disability and any incident of service more than 
forty years ago.  Accordingly, his claim of service 
connection for bilateral tinnitus must be denied.

As noted earlier in this decision, the Board has considered 
the expanded duty to assist the veteran as found in 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  However, he has been provided 
with notice of what he needs to submit to substantiate his 
claim and he has not provided any information that would 
indicate that there is any additional relevant evidence that 
has not been obtained.  As to a duty to provide an 
examination, the Board again notes that the service medical 
records showed no tinnitus and there is no post-service 
medical evidence of the claimed disability.  Under the cited 
legal authority, VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

In this case, a physician who is requested to review the 
record and offer an opinion would review the same evidence as 
summarized above, to include the service medical records 
showing no tinnitus and the absence of any post-service 
medical evidence of the claimed disability during the forty 
three years that have elapsed since service.  Under such 
circumstances, the Board finds that there is no duty to 
obtain a nexus examination and opinion.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied; to this extent the veteran's appeal is denied.


REMAND

The Board notes that the current record shows that the 
veteran's claim for service connection for right ear hearing 
loss was initially denied in an unappealed rating decision 
dated in June 1978.  Accordingly, the RO must address the 
threshold question of whether new and material evidence has 
been submitted to reopen that claim.

The veteran is also seeking service connection for left ear 
hearing loss.  He asserts that he did not have any problems 
with his hearing before service and that he initially had 
problems with his hearing during service.

During the course of the July 2001 hearing on appeal, the 
veteran testified that he had been evaluated at the VA 
Medical Center, Tuskegee, for his hearing loss in recent 
months.  Unfortunately, the veteran's VA outpatient treatment 
records have not been associated with the veteran's claims 
file.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), 
where evidence is in the possession of the VA which has not 
been included in the record, it remains the obligation of the 
VA to secure such records.  (The Board parenthetically notes 
that the veteran has not indicated that he has been evaluated 
or treated for tinnitus at a VA facility.)

As noted above, the VCAA became law on November 9, 2000.  In 
light of the change in the law, the RO should also review the 
claims file and ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159) are fully complied with 
and satisfied.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
evaluated or treated him for his hearing 
loss since service.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran, 
including all VA outpatient records 
pertaining to treatment for hearing loss, 
which are not currently of record.  All 
records obtained should be associated 
with the claims file. 

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.  After securing any 
additional evidence that may be 
available, the RO should  determine 
whether a VA audiological examination 
that includes a nexus opinion is 
warranted.

3.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for 
service connection for left ear hearing 
loss and determine whether new and 
material evidence has been submitted to 
reopen his claim for service connection 
for right ear hearing loss.  If all of 
the benefits sought on appeal are not 
granted, the veteran  and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of all evidence 
received subsequent to the statement of 
the case, and they should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  No action 
is required of the veteran until he is advised by the RO.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


